TANNER, P. J.
This is an action brought by the mother of a minor child who was bitten by a dog, to recover for damages to herself by reason of such injury. She sought to sustain the action upon the statute which provides that if any dog shall assault, or bite, or otherwise injure any person while travelling the highway or out of the enclosure of the owner or keeper of such dog, the owner or keeper of such dog shall be liable to the person aggrieved as aforesaid for all damage sustained, to be recovered in an action of trespass on the case, etc.
The plaintiff cites McCarthy vs. Guild, 12 Metcalf 291. The statute there sued on, however, provided that the person injured by a dog might recover. The Rhode Island statute, however, seems to us to limit the action to a person travelling the highway or outside of the enclosure of the owner arid provides that the owner shall be liable to the person aggrieved as aforesaid. The limitation of action to a person who is travelling outside of the enclosure or on the highway has no application to a parent who is suing for injuries to a child, and such parent can not be said to be aggrieved as aforesaid. The action seems by the statute to be limited to a person who is directly injured, not to one who has sustained a mere indirect damage. It may be unfortunate if such is the correct interpretation of the statute, but we do not feel justified in going beyond what seems to us to be the limitation of the statute.
Malafronte vs. Miloni, 35 R. I. 275, seems to us to be the limitation of decides that the word “injure” is broad enough to extend the remedy of the statute to a person who is in*48jured by being run away with while riding behind a horse that was attacked by a dog. • In this case the injury is direct and the limitations of the statute to a person outside the enclosure of the owner are applicable.
For Plaintiff: Fitzgerald & Higgins and Walter V. Moriarty.
For Defendant: Rosenfeld & Ha-gan.
We therefore feel obliged to sustain the demurrer.